HUTCHESON, Circuit Judge
(dissenting).
A careful consideration of the majority opinion in the light of the record and of the principles governing our review of the decision below, leaves me with the firm conviction that the judgment of the district court should be reversed rather than affirmed.
Without undertaking to set out or discuss the evidence, it is sufficient for' me to say that I cannot agree with the majority in its conclusion that the testimony of Dr. Jones, as set out and discussed in the opinion, and the lay testimony in the case taken together do not furnish sufficient basis for the finding of the deputy commissioner. On the contrary, it seems clear to me from the record and from the opinion of the majority itself that the district judge’s conclusion and judgment were wrong and that they should be reversed with *697■directions to enter judgment in favor of the deputy commissioner and the widow and children of Gee.
I must, therefore, dissent from the ■opinion of the majority.